United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, St. Louis, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-931
Issued: November 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2012 appellant filed a timely appeal from a December 12, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his occupational disease
claim. The Board also has jurisdiction over the nonmerit January 25, 2012 decision denying
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained a right shoulder and
arm injury causally related to his employment duties; and (2) whether OWCP properly refused to
reopen appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 18,2 2011 appellant, then a 58-year-old supervisor of transportation
operations, filed an occupational disease claim alleging that on November 1, 2010 he realized
that he sustained a right shoulder and arm injury due to his employment duties.
In correspondence dated October 5, 2011, OWCP informed appellant that the evidence of
record was insufficient to support his claim. Appellant was advised as to the additional medical
and factual evidence needed and given 30 days to provide this information. OWCP subsequently
received medical and factual evidence including a position description and a September 6, 2011
magnetic resonance imaging (MRI) scan.
On April 27, 2011 Dr. David J. King, a treating Board-certified orthopedic surgeon,
diagnosed right shoulder impingement, subacromial bursitis and acromioclavicular arthrosis.
Appellant related that he has had right shoulder pain for a while. The physical examination
revealed mild pain in the acromioclavicular joint, pain in the impingement position and no
significant weakness. A review of x-ray interpretations showed no significant glenohumeral or
acromioclavicular degeneration.
On August 31, 2011 Dr. King reported seeing appellant for right shoulder pain. He
provided physical findings and recommended an MRI scan be performed. Dr. King’s assessment
of appellant’s condition included possible rotator cuff pathology, subacromial bursitis and right
shoulder pain from impingement. A September 6, 2011 MRI scan reported findings of right
acromioclavicular joint hypertrophy and diffuse right supraspinatus tendon interstitial tear
without full thickness tear.
On September 7, 2011 Dr. King diagnosed right shoulder interstitial rotator cuff
degeneration, subacromial impingement and bursitis and symptomatic right shoulder
acromioclavicular arthrosis. The physical examination revealed continuing pain in the
impingement position, some rotator cuff weakness and extreme pain in the acromioclavicular
joint with palpation and adduction. A review of an MRI scan showed acromioclavicular joint
hypertrophy and interstitial tearing of the supraspinatus with no full thickness tear.
By decision dated December 12, 2011, OWCP denied appellant’s claim on the grounds
that the medical evidence was not sufficient to establish causal relation to his employment.
On December 29, 2011 appellant requested reconsideration. He noted that, prior to
moving to a new location, he had to use three two-way radios daily instead of one two-way
radio. Appellant contended that the constant reaching for the telephone and radios were the
cause of his shoulder problems.
By decision dated January 25, 2012, OWCP denied reconsideration without merit review.

2

The date appellant filed his claim is not clear. OWCP noted the date of filing as September 18, 2011 while the
employing establishment noted it as September 15, 2011.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.5
OWCP regulations define the term occupational disease or illness as a condition
produced by the work environment over a period longer than a single workday or shift.6 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit: a detailed description of the employment factors or conditions,
which the claimant believes caused or adversely affected the condition or conditions for which
compensation is claimed. If a claimant does establish an employment factor, he must submit
medical evidence showing that a medical condition was caused by such a factor.7 The medical
evidence required to establish causal relationship is generally rationalized medical opinion
evidence from a physician. The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS -- ISSUE 1
OWCP denied appellant’s claim on the grounds that the evidence was insufficient to
establish a causal relation between the diagnosed right upper extremity conditions and his
employment. The medical evidence diagnosed of right shoulder interstitial rotator cuff
degeneration, subacromial impingement and bursitis and symptomatic right shoulder
acromioclavicular arthrosis. The Board finds that the medical evidence is insufficient to
establish that the diagnosed conditions were caused by appellant’s employment.
Dr. King obtained an MRI scan that revealed right acromioclavicular joint hypertrophy
and diffuse right supraspinatus tendon interstitial tear without full thickness tear. As a diagnostic
test, causal relationship was not addressed. In his various progress notes, Dr. King set forth
physical finding and diagnosed right shoulder impingement, subacromial bursitis,
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

20 C.F.R. § 10.5(ee).

7

C.D., Docket No. 09-1881 (issued April 20, 2010); Effie Morris, 44 ECAB 470 (1993).

8

D.S., Docket No. 09-860 (issued November 2, 2009); I.J., 59 ECAB 408 (2008); B.B., 59 ECAB 234 (2007);
Solomon Polen, 51 ECAB 341 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

3

acromioclavicular arthrosis, acromioclavicular joint hypertrophy and interstitial tearing of the
supraspinatus with no full thickness tear. He did not address the issue of causal relationship in
his reports. Dr. King did not explain how appellant’s work duties caused or contributed to the
diagnosed right upper extremity conditions. The Board has held that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.9 Dr. King’s reports are insufficient to establish
appellant’s claim.
By letter dated October 5, 2011, OWCP informed appellant of the medical and factual
evidence required to support his claim. Appellant failed to provide a medical report adequately
explaining how his right arm condition was causally related to his employment. An award of
compensation may not be based on surmise, conjecture or speculation. Neither the fact that work
activities may produce symptoms revelatory of an underlying condition nor the belief that her
condition was caused, precipitated, or aggravated by his employment is sufficient to establish
causal relationship.10 Such a relationship must be shown by rationalized medical opinion
evidence.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,12
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.13 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.14 When a claimant fails to meet one of the above standards, OWCP

9

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004).
10

See Dennis M. Mascarenas, 49 ECAB 215 (1997)

11

Patricia J. Bolleter, 40 ECAB 373 (1988).

12

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
13

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
14

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

4

will deny the application for reconsideration without reopening the case for review on the
merits.15
ANALYSIS -- ISSUE 2
In his December 29, 2011 request for reconsideration, appellant asked only that his case
be reviewed. He did not allege or demonstrate that OWCP erroneously applied or interpreted a
specific point of law, or advance a relevant legal argument not previously considered by OWCP.
In support of his request for reconsideration, appellant submitted his statement regarding his
duties. The statement from him is irrelevant to the underlying medical issue of causal
relationship. The Board has held that submission of evidence that does not address the particular
issue involved does not constitute a basis for reopening a case.16 Consequently, appellant is not
entitled to further merit review of his claim under section 10.606(b)(1)-(3).17
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, advance a relevant legal argument not previously considered by OWCP, or submit relevant
and pertinent new evidence not previously considered. OWCP did not abuse its discretion by
denying her reconsideration.18
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a right shoulder condition causally related to his federal employment. The Board
further finds that OWCP properly refused to reopen his claim for further review of the merits
pursuant to 5 U.S.C. § 8128(a).

15

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
16

R.M., 59 ECAB 690 (2008); Betty A. Butler, 56 ECAB 545 (2005).

17

20 C.F.R. § 10.606(b)(1)-(3). See L.D., 59 ECAB 648 (2008); Desiderio Martinez, 55 ECAB 245 (2004).

18

See Susan A. Filkins, supra note 13.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 25, 2012 and December 12, 2011 are affirmed.
Issued: November 13, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

